DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Salem et al. (previously cited) in view of Merritt et al. (previously cited).
Salem et al. teach a kit exemplified with four shampoo (base) preparations (see abstract, paragraphs 20-21, and example 1). The kit is designed to permit consumer selection of the particular composition best suited for the condition of the hair and scalp at a given time (see abstract and paragraph 17). The preparations each include amphoteric surfactant(s), anionic surfactant(s), and nonionic surfactant(s) (see table 10). In addition to the mild cleansing action attributed to amphoteric surfactant, anionic surfactant, or nonionic surfactant ingredients that Salem et al. assign to the included surfactants, foam boosting agents are also included that are themselves surfactants that fall within these categories (see table 9 and paragraphs 118, 121, and 123-125). The amphoteric surfactant, anionic surfactant, and nonionic surfactant ingredients then total 15.67 wt%, 14.99 wt%, 18.6 wt%, or 16.3 wt% in the four compositions (see instant claim 1). The surfactants in these categories include cocamidopropyl betaine, ammonium laureth sulfate, cocamide monoethanolamine (see instant claim 2). Claim 1 recites an intended use of “for the preparation of a body treatment composition”. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here the four shampoo compositions can be combined into a single composition; therefore, the kit of Salem et al. meets the requirements of the intended use. The compositions are not described as pseudoplastic.
Merritt et al. teach that detergent compositions that are applied to the hair are typically thickened to facilitate application. The viscosity of the compositions is limited by the size of the passage through which they must pass in their dispensers (see column 2 lines 7-9). When the viscosity is too low, the composition will continue to drip from the orifice of the dispenser after each use (see column 2 lines 9-12).  To alleviate this issue, Merritt et al. teach the inclusion of polymers that confer a pseudoplastic rheology to the composition (see column 2 lines 13-27). Several varieties of polymers with this functionality are detailed that are included (see column 2 lines 16-35 and column 4 lines 25-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the polymer system of Merritt et al. that confers pseudoplasticity to the compositions of Salem et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement (e.g., pseudoplasticity and drip-free dispensing). Therefore claims 1-2 and 4 are obvious over Salem et al. in view of Merritt et al.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Salem et al. in view of Merritt et al. as applied to claims 1-2 and 4 above, and further in view of Piterski et al. (previously cited).
Salem et al. in view of Merritt et al. render obvious the limitations of instant claim 1. The kit includes shampoo compositions with varying overall proportions of mild surfactants, where the cocamidopropyl betaine (amphoteric surfactant, alkylamidoalkyl betaine) is present at 1.75-2.3 wt%, ammonium laureth sulfate (anionic surfactant, alkyl ether sulfate) is present at 3.5 wt%, and the cocamide monoethanolamine (nonionic surfactant, alkamide monoethanolamide) is present at 1.15 wt%. These values meet the limitations of instant claim 3, except in the case of the alkyl ether sulfate. The compositions of Salem et al. also vary in regard to the relative proportions of surfactant and conditioning ingredients (see paragraph 101). The instantly claimed proportion of anionic surfactant is not explicitly detailed. 
Piterski et al. teach a mild cleansing composition envisioned as a shampoo (see claim 39). The composition is envisioned to include nonionic surfactant, anionic surfactant, and amphoteric surfactant that total 20 wt% or less (see paragraph 101). They detail the anionic surfactant is present at 0.1 to 10 wt%, the amphoteric surfactant is present at 0.1 to 5 wt%, and the nonionic surfactant is present at 0.5 to 12 wt% (see paragraph 23-27). The anionic ammonium laureth sulfate that is also exemplified by Salem et al. is also preferred by Piterski et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of ammonium laureth sulfate as suggested by Piterski et al. in the composition of Salem et al. in view of Merritt et al. This modification would have been obvious because Piterski et al. teach a range of proportions for a similar shampoo composition that are suitable for this surfactant and there is no evidence of the criticality of the instantly claimed range. Further, Salam et al. suggest variations in the proportion of surfactant in the composition and this would necessitate the variation of the proportion of the individual surfactants that are included. The result is an overlapping range of proportions for the anionic alkyl ether sulfate; thereby rendering the claimed range obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). The adjustment of the alkyl ether sulfate proportion between 3.5 and 10 wt% then permits the alkyl ether sulfates, alkyl amidoalkyl betaines, and alkamide monoethanolamines to span a range that overlaps with the “at least 10 wt%” range instantly recited, thereby rendering the instant rang obvious (see MPEP 2144.05). Instant claim 12 requires at least 10 wt% of the base compositions to be a mixture of surfactants that consist of alkyl ether sulfates, alkyl amidoalkyl betaines, and alkamide monoethanolamines and this limitation is met even when other categories of surfactants are present, as is the case in Salem et al. Therefore claims 3 and 12 are obvious over Salem et al. in view of Merritt et al. and Piterski et al.

Claims 1, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dörschner et al. (previously cited) in view of Matsumoto et al. (US PGPub No. 2002/0194021) and Merritt et al.
Dörschner et al. teach a composition provided in two liquid portions (base liquids) that are mixed at a ratio determined by the user (see paragraphs 1, 6-8, 11, and 14). Composition 3 of example 2 provides and shampoo example with sodium laureth sulfate at 9.5 wt%, cocamidopropyl betaine at 3.8 wt%, and PEG-40 hydrogenated castor oil at 0.5 wt% in portion 1 and sodium laureth sulfate at 9 wt%, cocamidopropyl betaine at 4 wt%, PEG-40 hydrogenated castor oil at 0.2 wt%, and disodium PEG-5 sulfosuccinate lauryl citrate in portion 2. Here both compositions contain more than 10 wt% of a combination of anionic, amphoteric and nonionic surfactants but vary in regard to specific proportions of these ingredients and others. Sodium laureth sulfate is an anionic surfactant, cocamidopropyl betaine is an amphoteric surfactant, and PEG-40 hydrogenated castor oil is a nonionic surfactant. The amphoteric, anionic, and nonionic surfactants total more than 10 wt% in each portion of the composition. Dörschner et al. additionally teach other anionic surfactants that are envisioned in the composition including sodium dioctyl sulfosuccinate and disodium PEG-5 sulfosuccinate lauryl citrate as well as teach the combination of anionic surfactants, amphoteric surfactants, and nonionic surfactants as advantageous (see paragraphs 43-45 and 50; instant claims 5-6). The viscosity of the two portions are envisioned to differ, where the higher viscosity preparation has a maximum of 10,000 mPa•s and the difference between the two viscosities is between 100 and 2000 mPa•s (see paragraphs 19-20). Further, Dörschner et al. teach the adjustment of the viscosities of the composition portions via the inclusion of thickeners (see paragraph 22). A package is detailed that contains the two portions in two chambers that are mixed via a common outlet opening (see paragraph 5). Dörschner et al. further teach that more than two chambers can be included in the package to facilitate mixing more than two different compositions (see paragraph 13). No upper limit is placed on the number of formulations that may be employed. Pseudoplasticity of the compositions is not detailed. In addition, the presence of four chambers that each contain different compositions is not explicitly taught.
Matsumoto et al. teach a system for preparing custom liquid cosmetics by combining base formulations of differing composition at various compounding ratios (see abstract and paragraphs 10 and 13). Shampoos are an envisioned variety (see paragraph 11). The number of base formulations are discussed as three and further  taught to be increased  where four and five are examples of more numerous options to facilitate the inclusion of a variety of possible variations (see paragraph 51). No upper limit is placed on the number of formulations that may be employed. Varying scents across the base formulations is envisioned as a type of difference amongst the contained compositions (see paragraph 14). In addition, they exemplify common base ingredients across the formulations and variations in other components or their concentrations across the set of formulations (see table 1). Various compounding ratios for the base formulations are exemplified for desired specific products (see paragraphs 33-40). 
Merritt et al. teach detergent compositions that are applied to the hair are typically thickened to facilitate application. The viscosity of the composition is limited by the size of the passage through which it must pass in its dispenser (see column 2 lines 7-9). When the viscosity is too low, the composition will continue to drip from the orifice of the dispenser after each use (see column 2 lines 9-12).  To alleviate this issue, Merritt et al. teach the inclusion of polymers that confer a pseudoplastic rheology to the composition where the necessary proportion of polymer is 0.3 to 1.5 wt% and it its further modified by adding 0.05 to 0.3 wt% of a second polymer (see column 2 lines 13-49). Several of varieties of polymers with this functionality are detailed (see column 2 lines 16-35). In addition, Merritt et al. envisioned surfactant levels in the compositions at up to 20 wt% (see column 2 lines 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the system of Dörschner et al. with four chambers that each house a different version of the highlighted surfactant based shampoo bases. This modification would have been obvious in light of Dörschner et al. who teach their multichambered system with more than two such compositions to facilitate a customized final product and Matsumoto et al. who teach the utility of combining 4 different base compositions to generate a customized final product. The modification also would have been obvious as the application of a known technique to a similar product in order to yield the same improvement. (e.g., a larger number of options for greater customization). It additionally would have been obvious to add the polymer system of Merritt et al. that confers pseudoplasticity to the highlighted example of Dörschner et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement (e.g., pseudoplasticity and drip-free dispensing). In light of the teachings of Dörschner et al., it additionally would have been obvious to further modify the highlighted example by adding sodium dioctyl sulfosuccinate to portion 1 and/or exchanging sodium dioctyl sulfosuccinate for the disodium PEG-5 sulfosuccinate lauryl citrate in portion 2 (see instant claims 5-6). These modifications would have been obvious because Dörschner et al. envision this surfactant in their compositions as well as point to the benefit of combinations of anionic surfactants in their compositions. The modification of portion 2 would have additionally been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The four composition version of the modified example of Dörschner et al. would contain the two portions as they describe or as with the proposed surfactant modification, and two additional compositions based upon one or both portions that differ in regard to scent profile or active additives selected to meet the desires of the end user. While the measuring device parameters for assessing viscosity of the composition portions is not detailed, given the overlap in the numerical range for the viscosity taught by Dörschner et al., their teaching to adjust the viscosity by including thickeners, and the absence of evidence demonstrating the criticality of the claimed viscosity, the claimed viscosity would have been obvious as a matter of routine work within the taught range and design choice of the practicing artisan (see instant claim 9).  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Given that Matsumoto et al. establish the benefit and utility of multiple base formulations, embodiments of Dörschner et al. in view of Matsumoto et al. and Merritt et al. with five, six, seven, eight, or more differing base formulations would have been obvious (see instant claim 8).  These numbers of formulations would have been obvious as a duplication of parts where mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VIB). There is no evidence of record of a new or unexpected result due to the presence of a larger number of base formulations Therefore claims 1, 5-6, and 8-9 are obvious over Dörschner et al. in view of Matsumoto et al. and Merritt et al. 

Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dörschner et al. in view of Matsumoto et al. and Merritt et al. as applied to claims 1, 5-6, and 8-9 above, and further in view of Russo et al. (previously cited) as evidenced by the Convergent Cosmetics reference (previously cited) and the DKSH reference (previously cited).
Dörschner et al. in view of Matsumoto et al. and Merritt et al. render obvious the limitations of instant claim 1. Composition 3 of example 2 that is provided in a four chambered, four composition version according to the modification provides sodium laureth sulfate at 9.5 wt%, cocamidopropyl betaine at 3.8 wt%, and PEG-40 hydrogenated castor oil at 0.5 wt% in portions 1 and sodium laureth sulfate at 9 wt%, cocamidopropyl betaine at 4 wt%, and PEG-40 hydrogenated castor oil at 0.2 wt% in portions 2. Sodium laureth sulfate is an anionic surfactant and alkyl ether surfactant, cocamidopropyl betaine is an amphoteric surfactant and alkylamindoalkyl betaine, and PEG-40 hydrogenated castor oil is a nonionic surfactant. Dörschner et al. also teach cocamide monoethanolamine as an envisioned nonionic surfactant which is also an alkamide monoethanolamine (see paragraph 49; instant claims 2-4). The DKSH reference details the HLB of PEG-40 hydrogenated castor oil to be 14, while the Convergent Cosmetics reference teaches the HLB of cocamide monoethanolamine to be 13.5 ± 1 (see Convergent Cosmetics reference page 9). An example is not provided by Dörschner et al. with cocamide monoethanolamine. 
	Russo et al. teach shampoo that includes cocamide monoethanolamine (see example V).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute cocamide monoethanolamine for the PEG-40 hydrogenated castor oil in the modified highlighted compositions of Dörschner et al. This modification would have been obvious because cocamide monoethanolamine is envisioned in the composition as a nonionic surfactant and specifically in shampoos, as taught by Russo et al. Further, the HLB of both surfactants is nearly the same making them functionally equivalent as surfactants. The exchange is also supported as the simple substitution of one known element for another in order to yield a predictable outcome. The proportions for the sodium laureth sulfate, cocamidopropyl betaine, and cocamide monoethanolamine meet the approximate ranges of the instantly claimed alkyl ether sulfates, alkyl amidoalkyl betaines, and alkamide monoethanolamines since the term “about” has not been defined otherwise by the applicant (see instant claim 3). The claim language of instant claims 1 and 12 does not constrain the totality of surfactants in the instant base compositions. Instant claim 12 requires at least 10 wt% of the base compositions to be a mixture of surfactants that consist of alkyl ether sulfates, alkyl amidoalkyl betaines, and alkamide monoethanolamines and this limitation is met even when other categories of surfactants are present. Here the surfactants in the modified composition that fall with these categories exceed 10 wt% of the composition. Therefore claims 2-4 and 12 are obvious over Dörschner et al. in view of Matsumoto et al., Merritt et al., and Russo et al. as evidenced by the Convergent Cosmetics reference and the DKSH reference.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dörschner et al. in view of Matsumoto et al. and Merritt et al. as applied to claims 1, 5-6, and 8-9 above, and further in view of Glenn Jr. et al. (US PGPub No. 2009/0071496).
Dörschner et al. in view of Matsumoto et al. and Merritt et al. render obvious the limitations of instant claim 1. The package of Dörschner et al. is taught to have a chamber for each of its compositions and a mixing chamber. They do not explicitly recite a static mixer (see paragraph 15).
Glenn Jr. et al. teach a multichambered bottle for dispensing a multi-component cosmetic composition (see paragraphs 72-73). Here a static mixer is adjacent to the nozzle (see paragraph 74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a static mixer as the mixing chamber in the packaging of Dörschner et al. in view of Matsumoto et al. and Merritt et al. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g. static mixer vs generic mixing device). Therefore claim 10 is obvious over Dörschner et al. in view of Matsumoto et al.,  Merritt et al., and Glenn Jr. et al.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dörschner et al. in view of Matsumoto et al. and Merritt et al. as applied to claims 1, 5-6, and 8-9 above, and further in view of Adamy et al. (previously cited).
Dörschner et al. in view of Matsumoto et al. and Merritt et al. render obvious the limitations of instant claim 1. In addition, the highlighted portion 2 composition also includes guar hydroxypropyltrimonium chloride at 0.1 wt% (see instant claim 13). Dörschner et al. teach envisioned guar hydroxypropyltrimonium chloride varieties where they name Jaguar®C-162 and Jaguar® Excel as commercial varieties (see paragraph 52). The nitrogen content of the guar derivatives is not detailed by Dörschner et al.
Adamy et al. detail guar hydroxypropyltrimonium chloride sold under eh commercial names Jaguar®C-162, Jaguar® Excel, and Jaguar® Optima as alternatives for one another that are preferred for use as conditioning agents in personal care compositions (see paragraphs 102-103). The instant disclosure details Jaguar® Optima as an example of a guar hydroxypropyltrimonium chloride in accordance with instant claim 7 and 13 (see instant specification paragraph 34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select Jaguar® Optima as the guar hydroxypropyltrimonium chloride in the modified composition of Dörschner  et al. because Dörschner et al. in light of Adamy et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome because Adamy et al. teach a preferable set of guar hydroxypropyltrimonium chloride options that overlap with those of Dörschner et al. Therefore claims 7 and 13 are obvious over Dörschner et al. in view of Matsumoto et al., Merritt et al., and Adamy et al.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dörschner et al. in view of Matsumoto et al., Merritt et al., and Adamy et al. as applied to claims 7 and 13 above, and further in view of Somboon et al. (previously cited).
Dörschner et al. in view of Matsumoto et al., Merritt et al., and Adamy et al.
render obvious the limitations of instant claim 7 where guar hydroxypropyltrimonium chloride is present in a shampoo composition. The instantly claimed proportion is not exemplified.
Somboon et al. teach the inclusion of guar hydroxypropyltrimonium chloride in a shampoo as a particularly preferred cationic performance enhancing polymer (see abstract and paragraphs 87 and 101-102). These polymers are envisioned at 0.01 to 5 wt% of the composition (see paragraph 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of guar hydroxypropyltrimonium chloride in the composition of Dörschner et al. in view of Merritt et al., Ranjan et al., and Adamy et al. based upon Somboon et al. because this range was known as suitable for similar compositions and embraces the exemplified values of Dörschner et al. (see examples 1 and 2). This modification yields a range that overlaps with the instantly claimed range, thereby rendering it obvious (see MPEP 2144.05). Therefore claim 14 is obvious over Dörschner et al. in view of Matsumoto et al., Merritt et al., Adamy et al., and  Somboon et al. 

Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered, but they are not persuasive in regard to the rejections under 35 USC 103 of claims 1-2 and 4 over Salem et al. in view of Merritt et al. and claims 3 and 12 over Salem et al. in view of Merritt et al. and Piterski et al. The amendment to the claims overcomes the rejection under 35 UCS 112 and 35 USC 102 as well as the rejections under 35 USC 103 of claim 10 over Salem et al. in view of Merritt et al. and claim 8 over Salem et al. in view of Merritt et al. and Ranjan et al. The rejections over Dörschner et al. have been modified to address the new clam limitations and pertinent arguments by the applicant are addressed below.

Regarding rejections over Salem et al. in view of others:
The applicant argues that the kit of Salem et al. is not intended as a set of compositions for production of a body treatment composition. As noted in the rejections, the intended use of a claimed product does not patentably distinguish the claimed invention over the prior art when it does not result in a structural difference between the claimed invention and the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here the four shampoo compositions of Salem et al. can be combined into a single composition. The applicant has provided no evidence that a combination of the four compositions would be incompatible for any reason concerning its application to a body. Therefore, the intended use of being able to prepare a body treatment composition is met by the kit of Salem et al.
The applicant argues that the totals in table 10 detail all the surfactants in the compositions of example 1 in Salem et al. This is incorrect.  Table 9, as cited in the rejection, lists the ingredients that were included in the compositions. Salem et al. do not categorize all the surfactant compounds as surfactants. Some are called foam boosters. Nevertheless, the foam boosters are also surfactants. Thus when tabulating the proportions for the total amount of anionic, amphoteric, and non-ionic surfactants, all the compounds that fall into these categories were considered by the examiner and included in the proportions that were detailed in the rejection. The total proportion of the anionic, amphoteric, and non-ionic surfactants in these compositions meet the instant claim limitations and the applicant has provided no evidence to the contrary. In fact the instant claims recite cocamide monoethanolamine and cocamidopropyl betaine as surfactants while Salem et al. call these compounds foam boosters. Clearly, the applicant recognized these compounds as surfactants, thus their proportions should be counted as such.
The applicant additionally stresses the use of the phrase “consisting of” in the recitation of the surfactants in the claimed surfactant mixture. They argue that this precludes the presence of conditioning agents in the instant composition.  However, the compositions are drafted with “comprising” language and there are no limitations on the presence of other ingredients in the composition. A composition comprising a mixture consisting of a particular set of components is unbounded in regard to what can be included in the composition. Thus the compositions of Salem et al. comprise a variety of ingredients which includes a conditioning agents and a mixture consisting of a combination of anionic, nonionic, and amphoteric surfactants.
The applicant argues that Merritt et al. teach that not all thickening systems are suitable for detergent compositions, particularly those with ionic surfactants. While true, this is the impetus for their invention where ionic surfactants are preferred amongst the surfactants that are included with their thickening polymer system. The applicant has provided no evidence that the addition of the polymer system of Merritt et al. to the compositions of Salem et al. would have been expected to fail or would have failed to confer pseudoplasticity as Merritt et al. teach.

Regarding rejections over Dörschner et al. in view of others:
  The applicant argues that there is no teaching, suggestion, or motivation in the prior art to modify Dörschner et al. with the teachings of Merritt et al. These criteria are not the sole basis by which prior art teachings can be modified. The rejection relied upon the rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see MPEP 2143(I)). In addition, the applicant argues that rejection did not detail which proportions of polymer taught by Merritt et al. would be necessary to yield a pseudoplastic composition. The cited portions of Merritt et al. in the rejection provided much of this detail. The applicant also suggests that the necessary proportion of polymer to yield pseudoplasticity could make the instantly required surfactant proportion unattainable. This argument is not supported by the prior art given that the largest proportion of pseudoplasticity conferring polymers required according to Merritt et al. is 1.8 wt% and they envision surfactant present at up to 20 wt%. 


Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615